t c memo united_states tax_court david and caryn peterson petitioners v commissioner of internal revenue respondent docket no filed date sheldon a smith for petitioners melissa j hedtke for respondent memorandum opinion parr judge this case is before the court on respondent's motion to dismiss for lack of jurisdiction respondent's motion respondent seeks dismissal on the ground that the petition was filed untimely petitioners in their objection to respondent's motion allege that the petition was deposited in the mail before expiration of the 90-day period for filing and therefore was - - filed timely as discussed in detail below we shall grant respondent's motion background in a notice_of_deficiency dated date and sent by certified mail on that day respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the taxable_year there is no dispute that respondent mailed the notice to petitioners' last_known_address petitioners resided in columbus north dakota at the time they filed their petition in this case the petition signed by petitioners' attorney sheldon a smith mr smith is dated date the envelope in which the petition was mailed bears a private-meter stamp date that reads bismark n dak jan 'qo affixed to the envelope are a certified mail receipt sticker no z and the anchors for the so-called certified mail green card used to confirm receipt neither the envelope nor the certified mail receipt sticker bears any u s postal service postmark an employee of the tax_court signed the green card on date and it was returned to petitioners in due course by the u s postal service petitioners attached the affidavits of two of mr smith's employees to their objection to respondent's motion in the first affidavit michelle leary stated that she did not alter the date on the private meter to falsify the date stamp that the envelope containing petitioners' petition was put through the private meter and that she instructed laura pfeifer ms pfeifer a file clerk to put the envelope in the mail in the second affidavit ms pfeifer stated that she delivered the envelope to a u s postal service drop box in bismark north dakota bismark sometime after the post office was closed and before the time of the last mail pickup on the evening of date discussion respondent contends that this case should be dismissed as the petition was not filed within the time prescribed by sec_6213 and sec_7502 and the regulations thereunder ’ the court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition see rule a c 93_tc_22 91_tc_1019 90_tc_142 the petition for redetermination of a deficiency must be filed with this court within days or days if the notice is addressed to a person outside the united_states after the notice_of_deficiency is mailed to the taxpayer see sec_6213 the time provided for filing a petition is ‘unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure q4e- jurisdictional and cannot be extended failure_to_file within the prescribed period requires that the case be dismissed for lack of jurisdiction see 73_tc_896 73_tc_617 in this case the 90-day period for filing a timely petition with this court pursuant to sec_6213 expired on monday date the petition was not filed until tuesday date which wa sec_105 days after the mailing of the notice_of_deficiency although the petition was not timely filed petitioners maintain that the petition was timely mailed to the court on date the last day of the 90-day period and days before the petition was delivered to the court sec_7502 and the regulations thereunder provide that in certain circumstances a timely mailed petition will be treated as though it were timely filed sec_301_7502-1 proced admin regs provides if the document is sent by united_states certified mail and the sender's receipt is postmarked by the postal employee to whom such document is presented the date of the united_states postmark on such receipt shall be treated as the postmark date of the document accordingly the risk that the document will not be postmarked on the day that it is deposited in the mail may be overcome by the use of certified mail 7date was not a legal_holiday in the district of columbia - - although petitioners may have sent their petition by certified mail this regulation does not apply here because petitioners never presented the sender's receipt to any postal employee and it was never postmarked cf brown v commissioner tcmemo_1982_165 in this circumstance mailing their petition by certified mail provided petitioners no protection where the postmark in question is made by a private postage meter the provisions implementing the timely mailing timely filing rule are contained in sec_301_7502-1 b proced admin regs which provides as follows bo if the postmark on the envelope or wrapper is made other than by the united_states post office the postmark so made must bear a date on or before the last date or the last day of the period prescribed for filing the document and the document must be received by the agency officer or office with which it is required to be filed not later than the time when a document contained in an envelope or other appropriate wrapper which is properly addressed and mailed and sent by the same class of mail would ordinarily be received if it were postmarked at the same point of origin by the united_states post office on the last date or the last day of the period prescribed for filing the document however in case the document is received after the time when a document so mailed and so postmarked by the united_states post office would ordinarily be received such document will be treated as having been received at the time when a document so mailed and so postmarked would ordinarily be received if the person who is required to file the document establishes i that it was actually deposited in the mail before the last collection of the mail from the place of deposit which was postmarked except for the metered mail by the united_states post office on or before the last date or the last day of the period -- - prescribed for filing the document that the delay in receiving the document was due to a delay in the transmission of the mail and iii the cause of such delay the validity of this regulation has been upheld see 566_f2d_646 9th cir affg tcmemo_1975_195 420_f2d_491 2d cir affg 51_tc_869 on the basis of the record presented we conclude that petitioners cannot avail themselves of the timely mailing timely filing rule set forth in sec_301_7502-1 b proced admin regs in general the regulation requires that the petition be delivered to the court within the ordinary mailing time for that class of mail petitioners concede that the ordinary delivery time for an item mailed from bismark to washington d c i sec_3 to days the petition in this case was delivered to the court days after it was allegedly mailed it follows that the petition was not delivered to the court within the ordinary mailing time where a petition is mailed to the court in an envelope bearing a private postage meter postmark but the petition is not delivered to the court within the ordinary mailing time for that class of mail a taxpayer seeking to rely on the timely mailing timely filing rule must establish that the petition was actually deposited in the mail before the expiration of the day period that the delay in receiving the petition was due to a - delay in the transmission of the mail and the cause of the delay see selter v commissioner tcmemo_2000_316 petitioners have provided no evidence demonstrating that the delay in the delivery of the petition to the court was due to a delay in the transmission of the mail or the cause of such a delay to the contrary petitioners admit in their objection to respondent's motion that they have not established either of these requirements petitioner sic and their attorney do not understand why the mail was not received by the tax_court within three days it appears the weather should not have complicated the mailing process however this factor has not been thoroughly explored the petition was received by the court after expiration of the statutory filing period and petitioners have failed to prove the facts necessary under the regulations to establish timely filing by mail therefore this case must be dismissed for lack of jurisdiction this result could easily have been avoided if swe note finally that petitioners need not be denied their day in court as they may pay the deficiency file a claim_for_refund and if the claim is denied commence an action in u s district_court or the u s court of federal claims to recover the tax paid see 554_f2d_736 5th cir - the envelope or the certified mail sender's receipt had been postmarked by the u s postal service on or before date see sec_7502 cc sec_301_7502-1 proced admin regs to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
